 Case: 4:19-cr-00367-ERW Doc. #: 63 Filed: 03/24/20 Page: 1 of 2 PageID #: 385




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
       Plaintiff,                               )
                                                )
v.                                              ) No. 4:19 CR 00367 ERW
                                                )
JOHN RALLO,                                     )
                                                )
       Defendant.                               )

                    GOVERNMENT'S MOTION TO FILE UNDER SEAL

       Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Hal Goldsmith, Assistant United

States Attorney for said District, and hereby moves this Court to file its Motion under Seal.



                                                     Respectfully submitted,

                                                     JEFFREY B. JENSEN
                                                     United States Attorney

                                                      s/Hal Goldsmith                  .
                                                     HAL GOLDSMITH, 32984MO
                                                     Assistant United States Attorney
                                                     111 South 10th Street, Room 20.333
                                                     St. Louis, Missouri 63102
                                                     (314) 539-2200
 Case: 4:19-cr-00367-ERW Doc. #: 63 Filed: 03/24/20 Page: 2 of 2 PageID #: 386




                                 CERTIFICATE OF SERVICE

        I hereby certify that on March 24, 2020, the foregoing was filed electronically with the
Clerk of the Court to be served by operation of the Court=s electronic filing system upon all counsel
of record in this case.

                                              /s/ Hal Goldsmith
                                              HAL GOLDSMITH, 32984MO
                                              Assistant United States Attorney
